Citation Nr: 1633161	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability, to include bipolar type 1. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1992 to February 1996

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran presented sworn testimony during a Travel Board hearing in Nashville Tennessee, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's bipolar type 1 symptoms result in total occupational and social impairment.

2.  The Veteran has been granted a 100 percent schedular rating from the date of his claim on July 27, 2011, and there is no longer a case or controversy as to the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for PTSD have been met from July 27, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9432 (2015).

2.  Entitlement to TDIU is moot.  38 U.S.C.A. §§ 1155, 7104 (West 2014); 38 C.F.R. §§ 3.40, 3.41 4.16, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is granting the Veteran's appeals for a 100 percent rating for an acquired psychiatric disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this, given that any error would be harmless.

Increased Rating for Psychiatric Disability - Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Merits

The Veteran contends that his psychiatric disability warrants a higher evaluation.  Th Board agrees, and finds a 100 percent disability rating is warranted for the entirety of the appeal period.

As an initial matter, with regard to the appeal period, the Board finds that in February 2012, the Veteran filed a Notice of Disagreement (NOD) with the initial rating decision of November 2011. The February 2012 statement adequately identified the decision being challenged and the basis for his disagreement - that he felt that he met the criteria for a higher rating for bipolar. 38 C.F.R. § 20.201 (2015). Thus, the appeal period goes back to the original disability claim date of July 27, 2011.

A 100 percent evaluation requires the Veteran's psychiatric disability to cause total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. See 38 C.F.R. § 4.130 (2015), Diagnostic Code 9411.

Beginning with the VA examinations, the October 2011 examination report notes symptomology including the inability to handle his financial resources, an inability to maintain effective relationships, and impaired impulse control manifested by unprovoked irritability with periods of violence.  The examiner goes on to explain that the Veteran's symptoms of drug abuse and bipolar are impossible to differentiate because someone afflicted with bipolar disorder is more likely to use drugs depending on their mood swings.  The examiner provided the Veteran with a GAF score of 54.  

The subsequent examination, in March 2012, agrees with the previous examination report that it is impossible to differentiate the Veteran's bipolar symptoms from his substance abuse problems because individuals with bipolar often abuse substances to regulate their moods.  The Veteran in this examination explained to the examiner that his memory is impaired, that he has panic attacks one to two times a week, and the he is extremely bipolar and cannot help his feelings, including his aggravation.

Turning to the Veteran's treatment records, the Board notes that the Veteran's GAF scores from June 2011 to October 2011 are predominately 40.  His GAF score increased the following months to 54 and then in December 2011 he had a GAF of 63.  However, this appears to be anomaly as the Veteran's GAF scores proceeded to decline over the following months from 55 to 50 and returning to 48 and 45 by September 2013.  His GAF scores for the relevant period were predominantly between 40 and 50, with a few in the mid-50 range. A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Turning to the Veteran's April 2016 private examination, the examiner noted that the Veteran has no social relationship whatsoever.  The examiner adds that the Veteran gets angry and goes into a rage and that he has difficulty with his recent memory.  The examiner noted the following symptoms associated with his psychiatric disability: memory loss for names of close relatives, own occupation or own name; persistent irrational fears; unprovoked hostility; and irritability.  The examiner concluded the examination with a finding that the Veteran is totally disabled with a poor prognosis.  

Thus, based on the foregoing evidence, the Board finds that the Veteran's overall disability picture equates to total occupational and social impairment. He has demonstrated impulse control problems, being a danger to others, paranoia equating to hallucinations and delusions, and memory and concentration issues.  In sum, the evidence demarcated above supports an award of a 100 percent disability rating for acquired psychiatric disability for the entirety of the appeal period.

Given that the Veteran has been assigned a 100 percent disability rating from July 27, 2011, in this decision, his claim for TDIU is moot. 


ORDER

Entitlement to a 100 percent schedular rating for an acquired psychiatric disability, to include bipolar type 1, is granted for the entirety of the appeal period from July 27, 2011, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to TDIU is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


